Citation Nr: 0912093	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from November 1980 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision that 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

A December 2000 VA treatment entry noted that the Veteran was 
diagnosed in 1988 with schizophrenia.  It was reported that 
he lived with his mother and that he supported himself with 
disability benefits from the Social Security Administration 
(SSA).  A July 2001 VA treatment entry indicated that the 
Veteran had been disabled since 1988 and that he received 
disability benefits from the SSA.  There are, however, no 
records on file pertaining to such benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  If SSA benefits were awarded 
in 1988, the year the Veteran left service, the SSA records 
may be relevant to Veteran's claim, and they should be 
obtained.  

Additionally, the Board notes that the claims folder includes 
a January 2001 power-of-attorney form (VA Form 21-22) in 
which the Veteran has appointed the North Carolina Division 
of Veterans Affairs as his representative.  The Board 
observes, however, that it does not appear that the Veteran's 
representative has had the opportunity to review the claims 
file and provide a Statement of Accredited Representative in 
Appealed Case (VA Form 646), prior to certification to the 
Board.  Thus, the Veteran's representative must be given an 
opportunity to offer written argument on the Veteran's behalf 
and this argument should be considered by the RO.  38 C.F.R. 
§§ 3.103(e), 20.600 (2007).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the Veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

2.  Forward the Veteran's claims folder 
to the North Carolina Division of 
Veterans Affairs for that service 
organization to submit written argument 
(on VA Form 646, or equivalent) on behalf 
of the Veteran with respect to his claim.  

3.  Thereafter, and after any additional 
actions deemed appropriate, review the 
claim as to whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for schizophrenia.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

